Citation Nr: 1427556	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-11 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of prostate cancer, claimed as due to herbicide exposure in Vietnam.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to residuals of prostate cancer.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to June 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by which the RO denied entitlement to the benefits sought herein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his April 2011 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran indicated that he desired a hearing before a Veterans Law Judge at the local RO; this type of hearing is known as a Travel Board hearing.  In March 2014, he was sent a letter advising him that a Travel Board hearing was scheduled to take place on April 17, 2014.  In a March 2014 written statement received by the RO on April 2, 2014, the Veteran advised the RO that he wished to cancel the April 17, 2014 hearing and reschedule for another date.  He explained that he would not be well enough to attend a hearing on April 17, 2014 as he would still be recovering from surgery at that time.  As the RO/AOJ schedules Travel Board hearings, a remand of this matter to the RO/AOJ is warranted.

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

Take appropriate action to schedule the Veteran for a hearing per his request dated in March 2014 before a traveling Veterans Law Judge at the RO.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



